Citation Nr: 1805911	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a cold weather injury to the bilateral feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, service connection for back and frozen feet disabilities.  

In August 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a low back disability that was incurred or aggravated during his period of active service or within one year of active service.

2.  The Veteran's current residuals of a cold weather injury to the bilateral feet are related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C. §§ 1101, 1131, 5103, 5103A (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).

2.  Service connection for residuals of a cold weather injury to the bilateral feet is warranted.  38 U.S.C. §§ 1101, 1131, 5103, 5103A (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice accompanying the FDC form satisfies VA's duty to notify.

Concerning the duty to assist, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  As noted in the Introduction, in December 2017, the Board obtained a medical opinion from a VHA podiatrist.  

The Veteran did not appear for a scheduled VA back examination in October 2014.  Therefore, the Board requested that a medical opinion be obtained regarding the issue on appeal.  Such was provided in March 2017 and is adequate, as will be discussed in more detail below.  In view of the foregoing, the Board concludes that the duty to assist has been fulfilled.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A.  Low Back

The Veteran contends that he suffered a back injury during service which resulted in permanent disability.  His service treatment records document a back injury in May 1958, for which he was treated with heat and wintergreen.  His January 1960 separation examination reflects a normal clinical evaluation of the spine.  Post-service VA treatment records show complaints of low back pain and show a diagnosis of degenerative joint disease.  

VA attempted to schedule the Veteran for a VA back examination in October 2014, but the Veteran did not attend the examination at the assigned VA facility.  In lieu of an examination, the Board sought a medical opinion, which was obtained in March 2017.  Therein, the clinician noted a review of the Veteran's entire claims file and opined that the Veteran's back disability, to include degenerative joint disease, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that aside from the aforementioned May 1958 back incident, there was no other back injury in service, nor further follow up or mention of back pain at the Veteran's separation examination or within one year of service discharge.  The clinician further noted that the Veteran injured his cervical spine in a work-related injury in 1988, and at that time did not note any prior or present low back pain.  There are no other opinions of record.
The Board finds the March 2017 medical opinion to be probative, insofar as the examiner reviewed the Veteran's medical history and considered the in-service back injury, and accordingly, finds that service connection is not warranted for a low back disability.  

The Veteran is certainly competent to report the onset of symptoms related to his back disability and the circumstances surrounding such.  However, although the Board recognizes the Veteran is sincere in his belief that his back disability is related to service, he is not otherwise competent to make such an opinion.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no competent medical evidence linking his currently diagnosed low back disability to his period of active service.

In addition, there is no medical evidence of record showing that the Veteran's degenerative joint disease manifested within one year of service discharge.

Accordingly, the preponderance of the evidence is against a grant of service connection for the Veteran's low back disability.

B.  Cold Weather Residuals

The Veteran contends that he was exposed to very cold temperatures in Germany in 1958 during his period of active duty service.  Service treatment records show that the Veteran was treated in March 1958 for "aching feet" associated with pain from new boots and prolonged standing.  In November 1958, he sought care after he dropped a wheel on his foot.  In July 1957, March 1958, and January 1960 examination reports, the Veteran checked the box denoting "foot trouble," but did not provide further explanation.

The first post-service evidence of foot treatment is from September 2003, when the Veteran complained of bilateral heel pain and heel spurs.  In July 2004, when the Veteran began undergoing diabetic foot exams through VA, he complained of tingling and burning in his feet.  Between June 2006 and May 2011, he sought care from a private treatment provider for pain in his feet.  He was diagnosed with diabetic neuropathy of the feet.  April 2007 X-rays showed a narrowed third intermetatarsal space as well as a large infracalcaneal spur of the right heel.

On physical examination in August 2008, the Veteran had palpable pedal pulses with some mildly diminished protective sensation to the toes, with right third intermetatarsal space pain with palpable Mulder's click consistent with neuroma, as well as incurvated great toenails.  Physical examination in January 2009 showed mild ecchymosis around the right forefoot near the third metatarsal area with no bony pain, but with some neuroma pain at the right third intermetatarsal space.  

In January 2010, a private treatment record shows that the Veteran stated that cold weather caused toe pain causing them to turn purple and blue.  He also noted recurrence of right third intermetatarsal neuroma pain.  Physical exam showed mild peripheral neuropathy with cold and cyanotic toes consistent with Raynaud's syndrome.  Between August and October 2010, he received injections to address the pain in his right third interspace.  In December 2010, the Veteran complained of burning feet at night.  In May 2011, he presented with left lateral foot pain.

A March 2017 VA medical opinion was obtained to determine whether there was a link between the Veteran's current foot disabilities and his exposure to cold weather in service.  Insofar as the March 2017 examiner did not specifically take into account the Veteran's report that he had been exposed to subzero temperatures in Germany in 1958, the Board accords the opinion no probative value.
The Board sought an expert medical opinion to resolve the issue, which was received in December 2017.  Therein, a podiatrist opined that the Veteran's in-service cold injury was a possible cause of the Veteran's present complaints of burning and tingling in his feet.  In support of his opinion, the clinician noted that he had observed veterans who served in Germany in the 1950s who had later complaints of neuritic symptoms in their feet to include numbness, burning, aching, tingling, sharp shooting pains, and cold.  He therefore found it more likely than not that the Veteran suffered residual pain from his service-related cold weather exposure.   

The Board finds the Veteran's lay statements regarding exposure to cold in service to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service, as further confirmed by the podiatrist who authored the December 2017 expert opinion.

As such, the evidence demonstrates credible evidence of in-service cold exposure and a current disability, and there is a probative medical opinion linking the Veteran's current foot symptoms, to include burning and tingling, to his in-service cold exposure.  In so finding, the Board notes that the probative medical opinion of record did not link the Veteran's diagnosed heel spurs to his in-service cold exposure, and therefore that disability is not encompassed by this decision.

For these reasons, the Board finds that service connection for residuals of a cold weather injury to the bilateral feet, manifesting in burning, tingling and pain in the feet and toes, is warranted.


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a cold weather injury to the bilateral feet, manifesting in burning, tingling and pain in the feet and toes, is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


